DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claim(s) 1, 7-12 (renumbered as 26-32), 13-14, and 23-25 and Sub-Group A: 26-32 and new Claim(s) 33-44, in the reply filed on 14th December, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter is so closely intertwined that examination of 1 such subcombination will overlap with that of another subcombination. Requiring further restriction at this level will create an unnecessary burden for both applicant and the USPTO; furthermore, Claims 1 and 7-12 are canceled but are renumbered as claims 26-32 for better flow and readability (they previously depended variously on claim 13). New claims 33-44 are non- transitory computer readable medium claims that are modeled on the elected claims. Thus, they should be properly grouped with the allowed claims.  This is found persuasive in view of the newly presented claims; therefore, the restriction has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claim(s) 13-14, and 23-44 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-23 of U.S. Patent No. US 10,254,383 B2 (Bradley et al; hereinafter referred to as Bradley’383) and their specifications; in view of Davis (US 2012/0214515 A1) and Shioda (US 2002/0175854 A1). Specifically, Claim(s) 1-25 of Bradley’383 are directed to a method for determining position of mobile device such as cell phone or tablet personal computer (PC) by detecting a first signal encoded in an audio signal from a first audio source, from a signal received at a mobile device; use the first signal to identify a neighboring audio source; and reconstruct a second signal associated with the identified neighboring audio.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Bradley’383 or are obvious variants of Bradley’383 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Bradley’383; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 13 as an example, the following is a limitation by limitation comparison to show how Claim(s) 13 is anticipated by Claim(s) 11 of Bradley’383 (the difference is in the bold text)   
Instant, Claim(s) 13
Bradley’383



providing a first signal to be transmitted from a first audio source; 

providing a second signal to be transmitted form a second audio source;

wherein the first and second signals are configured to have a common code signal part that adds constructively in a receiver, and a different code signal part that discriminates the first and second audio sources.
The method of claim 1 further comprising 


providing a first signal to be transmitted from a first audio source; 

providing a second signal to be transmitted form a second audio source;

wherein the first and second signals are configured to have a common code signal part that adds constructively in a receiver, and a different code signal part that discriminates the first and second audio sources.


All other Claim(s) can be mapped to claims of Bradley’383 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 23-29, 33, and 35-41 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Davis (US 2012/0214515 A1).
Referring to Claim 1-12, (Cancelled).

Referring to Claim 13, Davis teaches a method of forming audio signals for determining device (mobile device 100) positioning (Abstract), the method comprising:
providing a first signal to be transmitted ([0033]: audio signals are received from two or more different audio sources (via a mobile device microphone; therefore, one of network of signal sources would transmit a first audio signal to be received by the mobile device) from a first audio source ([0057]: a network of signal sources (represented as dots, e.g., 102, 104 and 106); wherein in [0055]: the sources are audio transmitters (e.g., loudspeakers));
providing a second signal to be transmitted ([0033]: audio signals are received from two or more different audio sources (via a mobile device microphone; therefore, one of network of signal sources would transmit a second audio signal to be received by the mobile device) form a second audio source ([0057]: a network of signal sources (represented as dots, e.g., 102, 104 and 106); wherein in [0055]: the sources are audio transmitters (e.g., loudspeakers)); 
the first and second signals are configured to have a common code signal part that adds constructively in a receiver ([0096]: two layered approach in which there two watermark layers from each source: a common watermark embedded in the signals output at by a set of speakers in a network (e.g., a set of speakers in a particular area that defines a local neighborhood for mobile devices in this area); thereby, “constructively in the receiving mode”), and a different code signal part that discriminates the first and second audio sources B[0096]: two layered approach in which there two watermark layers from each source: a lower level watermark that is easy to introduce and has a smaller payload, just enough to distinguish between the set of speakers).

Referring to Claim(s) 15-22, (Canceled).

Referring to Claim 23, Davis teaches the method of claim 13 comprising:
transmitting signals ([0033]: audio signals are received from two or more different audio sources (via a mobile device microphone; therefore, one of network of signal sources would transmit audio signals to be received by the mobile device) from sources ([0057]: a network of signal sources (represented as dots, e.g., 102, 104 and 106); wherein in [0055]: the sources are audio transmitters (e.g., loudspeakers)), the signals forming an interference pattern ([0018]: The data signal encoding level specifies how data symbols are encoded into a data signal. Thus, a watermarking process can be thought of as having two layers of signal generation in a communication protocol: data signal formation to convey a variable sequence of message symbols, and feature modulation to insert the data signal into the host audio signal. These protocol levels are not necessarily independent. Some schemes take advantage of feature analysis of the host signal to determine the feature modification that corresponds to a desired data symbol to be encoded in a sequence of message symbols) in which symbols formed by the interference pattern at locations between the sources correspond to a position ([2202]: The data signal encoding level specifies how data symbols are encoded into a data signal. Thus, a watermarking process can be thought of as having two layers of signal generation in a communication protocol: data signal formation to convey a variable sequence of message symbols, and feature modulation to insert the data signal into the host audio signal. These protocol levels are not necessarily independent. Some schemes take advantage of feature analysis of the host signal to determine the feature modification that corresponds to a desired data symbol to be encoded in a sequence of message symbols).

Referring to Claim 24, Davis teaches the method of claim 23 wherein the signals comprise audio code signals ([0020]; [0027]; audio watermarks).

Referring to Claim 25, Davis teaches the method of claim 24 wherein the audio code signals are transmitted so as to be imperceptible by humans yet captured in a mobile device microphone ([0075]: a non-audible digital watermark), the symbol being detected from the combination of audio signals from the sources captured through the microphone ([0023]: Robust watermark readers exploit these robustness enhancements to recover the data reliably from ambient audio capture through a mobile device's microphone).

Referring to Claim 26, Davis teaches the method of claim 13 comprising: from a signal received ([0033]: audio signals are received from two or more different audio sources (via a mobile device microphone) at the mobile device ([0057]: mobile device 100) , detecting at least a first signal ([0058]; [0060]; to detect or measure the proximity of the sensor to one source e.g., such as the closest source; or enable triangulation to estimate the relative position of the sensor by using from a signal received ([0033]: audio signals are received from two or more different audio sources (via a mobile device microphone) at the mobile device ([0057]: mobile device 100), detecting at least a first signal ([0058]; [0060]: to detect or measure the proximity of the sensor to one source e.g., such as the closest source; or enable triangulation to estimate the relative position of the sensor by using relative arrival time of the audio signal from these sources to the mobile device provide sufficient data to determine location) encoded in an audio signal ([0075]: an encoded data signal (e.g., such as a non-audible digital watermark) from a first audio source ([0057; [0060]; network of audio sources in FIG. 1 represented as dots, e.g., 102, 104 and 106);
relative arrival time of the audio signal from these sources to the mobile device provide sufficient data to determine location.) encoded in an audio signal from a first audio source ([0057; [0060]; network of audio sources in FIG. 1 represented as dots, e.g., 102, 104 and 106 using the first signal to identify a neighboring audio source);
using the first signal to identify a neighboring audio source, different from the first audio source ([0097]: This first layer conveys an identifier of a portion of the network comprises a set of neighboring network nodes);
reconstructing a second signal associated with the neighboring audio source([0098]: For a second layer, a signal processor introduces a distinct echo pattern into the audio signal to identify a particular source within the neighboring network nodes identified by the first layer);
using the reconstructed second signal to detect a second signal transmitted from the neighboring audio source ([0098]: For a second layer, a signal processor introduces a distinct echo pattern into the audio signal to identify a particular source within the neighboring network nodes identified by the first layer);
based on detecting of the first and second signals, determining position of the mobile device ([0113]: When two or more sources can be detected in the audio captured at the mobile device, forms of triangulation based positioning can be performed using estimates of direction or distance of the mobile devices relative to the sources
Referring to Claim 27, Davis teaches the method of claim 26 wherein the first and second signals are embedded in a host audio signal and the first and second audio sources correspond to a first speaker transmitting the host audio with the first signal embedded, and a second speaker transmitting the host signal with the second signal embedded ([0060]: Two or preferably more than two loudspeakers: Two or more speakers enable triangulation to estimate the relative position of the sensor, [0096]: a two layered approach in which there two watermark layers from each source: a common watermark embedded in the signals output at by a set of speakers in a network (e.g., a set of speakers in a particular area that defines a local neighborhood for mobile devices in this area) and a lower level watermark that is easy to introduce and has a smaller payload, just enough to distinguish between the set of speakers. Techniques for this type of watermarking include: a direct sequence spread spectrum (DSSS) watermark, an echo based watermark, an amplitude or frequency modulation based watermark, and combinations of these methods, which are not mutually exclusive).

Referring to Claim 28, Davis  teaches the method of claim 26 wherein the first and second signals comprise payloads modulated on corresponding carrier signals ([0090]: Audio processing to make unique audio source signals can be inserted at various points in the audio signal generation and transmission path.[…] The role of an identifier database 124 in this case is to store an association between the unique signal fingerprints or payload of the synthetic signal with the corresponding source (e.g., loudspeaker) location).

Referring to Claim 29, Davis teaches the method of claim 28 wherein the payloads and corresponding carrier signals are both different for the first and second signals ([0111]: In an implementation using synthesized audio, each loudspeaker plays specially designed audio clip that sounds pleasant to the ear but carries the hidden payload--maybe by slight adjustment of the frequencies on a MIDI sequence or shaping a watermark signal to sound like ocean waves or fountain sounds).

Claim 33 is essentially the same as Claim 13 and refers to a non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause said one or more processors to perform the method of Claim 13.  Therefore, Claim 33 is rejected for the same reasons as applied to Claim 13 above.

Claim 35 is essentially the same as Claim 23 and is therefore rejected for the same reasons as applied to Claim 23 above.

Claim 36 is essentially the same as Claim 24 and is therefore rejected for the same reasons as applied to Claim 24 above.

Claim 37 is essentially the same as Claim 25 and is therefore rejected for the same reasons as applied to Claim 25 above.

Claim 38 is essentially the same as Claim 26 and is therefore rejected for the same reasons as applied to Claim 26 above.

Claim 39 is essentially the same as Claim 27 and is therefore rejected for the same reasons 

Claim 40 is essentially the same as Claim 28 and is therefore rejected for the same reasons as applied to Claim 28 above.

Claim 41 is essentially the same as Claim 29 and is therefore rejected for the same reasons as applied to Claim 29 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14, 30-32, 34, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to Claim(s) 13 and 33 above, and further in view of Shioda (US 2002/0175854 A1).
Referring to Claim 14, Davis discloses in [0021]: One approach is to format a message into an encoded data signal packet comprising a set of encoded symbols, and then multiplex packets onto corresponding groups of feature modulation locations. The multiplexing scheme can vary the mapping over time, or repeat the same mapping with each repetition of the same packet.  
However, Davis doesn’t explicitly elaborates encoding using frequency division multiplexing.  Although one of ordinary skill in the art would understand that Davis would encode the first and second signals to have a common and different code parts using frequency division multiplexing since Davis teaches in [0025]: watermarks from different sources need to be differentiated so that the watermark signal from each can be analyzed thereby non-overlapping, and frequency-division multiplexing (FDM) is a technique by which the total bandwidth available in a communication medium is divided into a series of non-overlapping frequency bands, each of which is used to carry a separate signal.
Shioda teaches the common and different code parts (by use of CDMA (Code Division Multiple Access) in [0031]) are encoded using frequency division multiplexing ([0042]-[0083]: provides the process of frequency division multiplexing. Wherein a frame of received data detected by a matched filter 16 is detected a frame searcher 20 and supplied to a scramble code searcher 21. The received data DRX every the frame is divided and supplied from the scramble code searcher 21 to each the path searcher 22, 23, 24 every base station The path searchers 22, 23, 24 supply inverse diffusion code sequences DCH1, DCH2, DCH3 for demodulating the received data DRX based on the detection results of the scramble codes to the data demodulation parts 17, 18, 19.  The scramble code searcher 21 detects scramble codes of three base stations BS1, BS2, BS3 by receiving radio waves coming from at least the three base stations BS1, BS2, BS3 placed around the cellular phone 100, divides detection results of each the scramble code and supplied to each the path searcher 22, 23, 24 so that a detection result of the scramble code of each of the base station BS1, BS2, BS3 is supplied to each of the respective path searcher 22, 23, 24.  Inverse diffusion code sequence corresponding to respective the base station is supplied from respective the path searcher to the respective data demodulation part. The respective data demodulation part demodulates the radio waves coming from respective the base station by correlatively calculating the respective inverse diffusion code sequence and the received data DRX and integrating the correlative result and performing processing for obtaining the so-called path diversity effect by a rake receiving part.  the path searchers 22, 23, 24 described above divide the received data DRX supplied through the scramble code searcher 21 into received data DLY1, DLY2, DLY3 every the base stations BS1, BS2, BS3 and supply the data to the base station distance and position measurement part 9 through the control part 6. the sending and receiving part 1 is constructed so as to supply the demodulation data DBS1, DBS2, DBS3 obtained from the radio waves coming from at least the three base stations placed around the cellular phone 100 and the received data DLY1, DLY2, DLY3 divided every the base stations to the base station distance and position measurement part 9 as the base station data DBASE.  Distance, position measurement and time are also factored and calculated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the invention of Shioda  in order to encode common and different code parts using frequency division multiplexing for the purpose of receiving plurality of audio signals at different frequencies within different ranges of distances form the mobile device at the same time by dividing total bandwidth available in the communication medium into a series of non-overlapping frequency bands, each of which carries 

Referring to Claim 30, Davis teaches the method of claim 26 wherein a filter is adapted based on detecting the first signal, and further including: filtering the signal received at the mobile device using the adapted filter to reduce the first signal relative to the second signal, and facilitate detecting of the second signal ([0068]: In order to determine the direction of a distinct source among two or more sources, the system first identifies the unique sources. The signal properties of each unique source signal than are used to filter the source signal to isolate the signal from a particular source. For example, a matched filer is used to isolate the received signal from a particular source. Then, the system uses microphone array processing to determine the direction of that isolated signal. This microphone array processing detects relative phase delay between the isolated signals from the different microphones in the array to provide direction of arrival relative to the orientation of the array).	
Furthermore, Shioda teaches providing roll-off filter, digital filter, and matched filter to the signals and passing frequency bands in [0039]-[0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the invention of Shioda  in order to provide filtering to the signals for the purpose of eliminating noise components from the received data supplied in order to determine the position of the mobile device as the location of an audio source in the range of its microphone.  Also in view of 550 U.S. 398, 401 (2007), the 

Referring to Claim 31, Davis teaches the method of claim 30 wherein the filter is adapted based on a reconstructed version of the first signal obtained by decoding a message from the received signal, and reconstructing the first signal from the decoded message ([0108]: filter banks around the pre-determined frequency tones. Energy at these frequencies is accumulated over time and then analyzed to identify a combination of tones corresponding to a predetermined identifier or data symbol; wherein [0171]: In block 212, the tracking layer filters position and orientation data in the most recent time window to remove outliers and smooth the data. It then calculates a real time path through the position data as shown in block 214. This real time path calculation involves fitting a curve to the filtered data).
Furthermore, Shioda teaches providing roll-off filter, digital filter, and matched filter to the signals and passing frequency bands in [0039]-[0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the invention of Shioda  in order to provide filtering to the signals for the purpose of eliminating noise components from the received data supplied in order to determine the position of the mobile device as the location of an audio source in the range of its microphone.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 32, Davis discloses in [0021]: One approach is to format a message into an encoded data signal packet comprising a set of encoded symbols, and then multiplex packets onto corresponding groups of feature modulation locations. The multiplexing scheme can vary the mapping over time, or repeat the same mapping with each repetition of the same packet.  Furthermore, Davis discloses encoding the first and second signals ([0018]: feature analysis of the host signal to determine the feature modification that corresponds to a desired data symbol to be encoded in a sequence of message symbols. However, Davis doesn’t explicitly teach the first and second signals are encoded using frequency division multiplexing.
Shioda teaches the method of claim 26 wherein the first and second signals are encoded using frequency division multiplexing ([0042]-[0044]: provides the process of frequency division multiplexing. Wherein a frame of received data detected by a matched filter 16 is detected a frame searcher 20 and supplied to a scramble code searcher 21. The received data DRX every the frame is divided and supplied from the scramble code searcher 21 to each the path searcher 22, 23, 24 every base station The path searchers 22, 23, 24 supply inverse diffusion code sequences DCH1, DCH2, DCH3 for demodulating the received data DRX based on the detection results of the scramble codes to the data demodulation parts 17, 18, 19.  The scramble code searcher 21 detects scramble codes of three base stations BS1, BS2, BS3 by receiving radio waves coming from at least the three base stations BS1, BS2, BS3 placed around the cellular phone 100, divides detection results of each the scramble code and supplied to each the path searcher 22, 23, 24 so that a detection result of the scramble code of each of the base station BS1, BS2, BS3 is supplied to each of the respective path searcher 22, 23, 24.  Inverse diffusion code sequence corresponding to respective the base station is supplied from respective the path searcher to the respective data demodulation part. The respective data demodulation part demodulates the radio waves coming from respective the base station by correlatively calculating the respective inverse diffusion code sequence and the received data DRX and integrating the correlative result and performing processing for obtaining the so-called path diversity effect by a rake receiving part.  the path searchers 22, 23, 24 described above divide the received data DRX supplied through the scramble code searcher 21 into received data DLY1, DLY2, DLY3 every the base stations BS1, BS2, BS3 and supply the data to the base station distance and position measurement part 9 through the control part 6. the sending and receiving part 1 is constructed so as to supply the demodulation data DBS1, DBS2, DBS3 obtained from the radio waves coming from at least the three base stations placed around the cellular phone 100 and the received data DLY1, DLY2, DLY3 divided every the base stations to the base station distance and position measurement part 9 as the base station data DBASE.  Distance, position measurement and time are also factored and calculated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis with the invention of Shioda  in order to encode common and different code parts using frequency division multiplexing for the purpose of receiving plurality of audio signals at different frequencies within different ranges of distances form the mobile device at the same time by dividing total bandwidth available in the communication medium into a series of non-overlapping frequency bands, each of which carries a separate audio signal with encoded data in order to determine the position of the mobile device as the location of an audio source in the range of its microphone.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.	

Claim 34 is essentially the same as Claim 14 and is therefore rejected for the same reasons as applied to Claim 14 above.
Claim 42 is essentially the same as Claim 30 and is therefore rejected for the same reasons as applied to Claim 30 above.

Claim 43 is essentially the same as Claim 31 and is therefore rejected for the same reasons as applied to Claim 31 above.

Claim 44 is essentially the same as Claim 32 and is therefore rejected for the same reasons as applied to Claim 32 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645